DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-113361 filed on 06/30/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 06/10/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 06/10/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


:
Claim 20 limitation recites “a computer-readable storage medium” embodying functional descriptive material (i.e., a program).  Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, the computer readable medium of claim 20 could be a signal incorporating a data structure within a carrier wave, at least because Applicants specification does not limit the computer readable medium to strictly hardware.  See Applicant’s specification at, for example, [fig. 2, elements 202-204; paras., 0028-0030, 0119].
The Examiner suggests amending the claims to recite a “non- transitory computer-readable storage medium  . . .”

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claims 1-4, 9-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diasti et al. [hereafter Diasti], US Patent 10827082.
As to claims 1, 11, 20 [independent], Diasti teaches an image processing apparatus to communicate with a cloud service via a network, the image processing apparatus comprising: 
             a reading unit configured to read an image on a document [fig. 2, step 205 & fig. 3; col. 5, lines 18-67-col. 6, lines 1-25  Diasti teaches that user has instructed the scanner 110 for scanning document, and in response to the instruction, the scanner 110 has scanned the document and uploaded to the cloud server 140]; 
             a transmission unit configured to transmit the read image to the cloud service [fig. 2, step 205 & fig. 3; col. 5, lines 18-67-col. 6, lines 1-25  Diasti teaches that the scanner 110 has scanned the document and uploaded to the cloud server 140]; 
             a request unit configured to request the cloud service to generate information for downloading the transmitted image [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 has scanned the document and uploaded to the cloud server 140. Then on other side, the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)]; 
             a reception unit configured to, based on the request, receive the information transmitted from the cloud server [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 has scanned the document and uploaded to the cloud server 140. Then on other side, the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)]; and 
             a notification unit configured to notify a user of the received information [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted (i.e. notifying the user) to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)].               As to claims 2, 12 [dependent from claims 1, 11 respectively], Diasti teaches a login unit configured to allow a user to log into the image processing apparatus [fig. 2, step 202; col. 4, lines 64-67  Diasti teaches that the user inputted the user name and password to log into the scanner 110]; and 
             a receiving unit configured to receive an instruction to read the image on the document using the reading unit [fig. 2, step 205 & fig. 3; col. 5, lines 18-67  Diasti teaches that user has instructed the scanner 110 for scanning document, and in response to the instruction, the scanner 110 has scanned the document], 
             wherein based on the fact that the receiving unit receives the instruction in a state where no one has logged into the image processing apparatus using the login unit [fig. 2, step 202; col. 4, lines 64-67  Diasti teaches that the user inputted the user name and password to log into the scanner 110, when no other user was using the scanner 110 or logged into the scanner 110], the request unit requests the cloud service to generate the information for downloading the transmitted image [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted (i.e. notifying the user) to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)].              As to claims 3, 13 [dependent from claims 2, 12 respectively], Diasti teaches wherein when the receiving unit receives the instruction in a state where the user has logged into the image processing apparatus using the login unit [fig. 2, step 202; col. 4, lines 64-67  Diasti teaches that the user inputted the user name and password to log into the scanner 110], the request unit does not request the cloud service to generate the information for downloading the transmitted image [fig. 2, steps 205-212; col. 5, lines 22-49  Diasti teaches that the scanner 110 has scanned the document and hasn’t made request the cloud server 140 to generate the information for downloading and uploading the scanned document].                 As to claims 4, 14 [dependent from claims 1, 11 respectively], Diasti teaches wherein based on the fact that the transmission of the image read by the reading unit to the cloud service is successful [fig. 2, step 205 & fig. 3; col. 5, lines 18-67-col. 6, lines 1-25  Diasti teaches that user has instructed the scanner 110 for scanning document, and in response to the instruction, the scanner 110 has scanned the document, and uploaded the scanned document to the cloud server 140], the request unit requests the cloud service to generate the information for downloading the transmitted image [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted (i.e. notifying the user) to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)].               As to claims 9, 18 [dependent from claims 1, 11 respectively], Diasti teaches wherein the cloud service is a storage service for storing image data information [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted (i.e. notifying the user) to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)].                As to claims 10, 19 [dependent from claims 1, 11 respectively], Diasti teaches wherein the information is a Uniform Resource Locator (URL) for downloading the transmitted image information [col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45    Diasti teaches that the scanner 110 made the request the cloud server 140 to generate information (in this case URL has been generated for downloading and uploading the scanned documents), and in response to the request, the cloud server 140 has generated the URL information and transmitted (i.e. notifying the user) to the scanner 110 for uploading and downloading the scanned documents (see these cited col. 5, lines 56-67; col. 6, lines 1-25; col. 7, lines 41-45 & col. 8, lines 41-45  in detail)]. 

Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.      Claims 5-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Diasti et al. [hereafter Diasti], US Patent 10827082 in view of Fujii, US Pub 2016/0364192.
            As to claims 5, 15 [dependent from claims 1, 11 respectively], Diasti doesn’t teach wherein the notification unit notifies the user by email of the received information.
            Fujii teaches wherein the notification unit notifies the user by email of the received information [figs. 7-8; 0081  Fujii teaches that the display 32 has displayed the information which is received through email (see fig. 7) related to the stored document in the cloud server 3]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to notify user via email the information for scanned document stored in cloud server to modify Diasti’s teaching to execute a job on stored document that is assigned to user, and the cloud server has an access sensing processor that senses access from the user, where information validating processor validates the user information that is sensed by the access sensing processor. The suggestion/motivation for doing so would have been benefitted to the user to have ab access to a cloud server that provides a service, where a printing device executes a job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.
 
As to claims 6, 16 [dependent from claims 1, 11 respectively], Diasti doesn’t teach a display unit, wherein the notification unit notifies the user of the information by displaying the information on the display unit.
             Fujii teaches a display unit, wherein the notification unit notifies the user of the information by displaying the information on the display unit [figs. 7-8; 0081  Fujii teaches that the display 32 has displayed the information which is received through email (see fig. 7) related to the stored document in the cloud server 3].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to notify user via email the information for scanned document stored in cloud server to modify Diasti’s teaching to execute a job on stored document that is assigned to user, and the cloud server has an access sensing processor that senses access from the user, where information validating processor validates the user information that is sensed by the access sensing processor. The suggestion/motivation for doing so would have been benefitted to the user to have ab access to a cloud server that provides a service, where a printing device executes a job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.
             As to claim 7 [dependent from claim 1], Diasti doesn’t teach a printing unit, wherein the notification unit notifies the user of the information by the printing unit printing the information. 
             Fujii teaches a printing unit, wherein the notification unit notifies the user of the information by the printing unit printing the information [figs. 6, 9-10; 0083-0086  Fujii teaches that the user of the printer 6 is notified to print the document (see fig. 9b) stored at the cloud server 3].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to notify user via email the information for scanned document stored in cloud server to modify Diasti’s teaching to execute a job on stored document that is assigned to user, and the cloud server has an access sensing processor that senses access from the user, where information validating processor validates the user information that is sensed by the access sensing processor. The suggestion/motivation for doing so would have been benefitted to the user to have ab access to a cloud server that provides a service, where a printing device executes a job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.
                          As to claim 8 [dependent from claim 7], Fujii teaches a conversion unit configured to convert the information into a predetermined code [figs. 6, 9-10; 0083-0086  Fujii teaches that the user of the printer 6 is notified to print the document (see fig. 9b) stored at the cloud server 3 in which converting print data information having codes (see fig. 9b, elements 82-83), and the printer 6 has executed the printing process on the received document (see para., 0085)], 
            wherein the notification unit notifies the user of the information by the printing unit printing the information converted into the predetermined code by the conversion unit [figs. 6, 9-10; 0083-0086  Fujii teaches that the user of the printer 6 is notified to print the document (see fig. 9b) stored at the cloud server 3 in which converting print data information having codes (see fig. 9b, elements 82-83), and the printer 6 has executed the printing process on the received document (see para., 0085)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to notify user via email the information for scanned document stored in cloud server to modify Diasti’s teaching to execute a job on stored document that is assigned to user, and the cloud server has an access sensing processor that senses access from the user, where information validating processor validates the user information that is sensed by the access sensing processor. The suggestion/motivation for doing so would have been benefitted to the user to have ab access to a cloud server that provides a service, where a printing device executes a job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.

             As to claim 17 [dependent from claim 11], Diasti doesn’t teach the control method further comprising converting the information into a predetermined code, 
               wherein the user is notified of the information by the information converted into the predetermined code being printed,
              Fujii teaches the control method further comprising converting the information into a predetermined code [figs. 6, 9-10; 0083-0086  Fujii teaches that the user of the printer 6 is notified to print the document (see fig. 9b) stored at the cloud server 3 in which converting print data information having codes (see fig. 9b, elements 82-83), and the printer 6 has executed the printing process on the received document (see para., 0085)], 
               wherein the user is notified of the information by the information converted into the predetermined code being printed [figs. 6, 9-10; 0083-0086  Fujii teaches that the user of the printer 6 is notified to print the document (see fig. 9b) stored at the cloud server 3 in which converting print data information having codes (see fig. 9b, elements 82-83), and the printer 6 has executed the printing process on the received document (see para., 0085)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii teaching to notify user via email the information for scanned document stored in cloud server to modify Diasti’s teaching to execute a job on stored document that is assigned to user, and the cloud server has an access sensing processor that senses access from the user, where information validating processor validates the user information that is sensed by the access sensing processor. The suggestion/motivation for doing so would have been benefitted to the user to have ab access to a cloud server that provides a service, where a printing device executes a job that is assigned to user, and thus enables to prevent unauthorized registration of the user information.              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674